            Case 4:19-cv-00140-JM Document 13 Filed 05/30/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


MICHAEL BURNS                                                                                  PLAINTIFF


vs.                                      No. 4:19-cv-140-JM


SOUTHERN GLAZER’S WINE & SPIRITS OF AMERICA,
LLC, SOUTHERN GLAZER’S WINE AND SPIRITS OF
ARKANSAS, LLC, and SOUTHERN GLAZER’S
WINE & SPIRITS OF ARKANSAS II, LLC                                                        DEFENDANTS


      JOINT MOTION TO APPROVE SETTLEMENT, IF NECESSARY, AND TO
                       DISMISS WITH PREJUDICE

       COME NOW Plaintiff, by and through his attorneys, and Defendants, by and

through their attorneys, and for their Joint Motion to Dismiss with Prejudice, state as

follows:

       1.      Plaintiff Michael Burns (“Plaintiff”) and Defendants Southern Glazer’s Wine

& Spirits of America, LLC, Southern Glazer’s Wine and Spirits of Arkansas, LLC, and

Southern Glazer’s Wine & Spirits of Arkansas II, LLC (collectively “Defendants”), have

reached a settlement (the “Settlement”) with respect to Plaintiff’s claims against

Defendant.

       2.      The Settlement was reached after the Parties exchanged information and

was negotiated at arms-length by counsel experienced in wage and hour litigation. The

Settlement, if approved, will provide meaningful relief to Plaintiff.

       3.      The Parties wish for the terms of the Settlement to remain confidential and

are submitting it to the Court for review in camera contemporaneously with the filing of
                                                Page 1 of 2
                Michael Burns, et al. v. Southern Glazer’s Wine & Spirits of America, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-140-JM
                    Joint Motion Approve Settlement and to Dismiss with Prejudice
             Case 4:19-cv-00140-JM Document 13 Filed 05/30/19 Page 2 of 2



 this Motion.

        4.       Accordingly, the Parties request that the Court either: (1) approve the

 Settlement reached between the Parties; or (2) order that such approval is not required

 and direct the Parties to file a Stipulation of Dismissal with Prejudice.

        5.       The Parties file herewith and incorporate herein a Brief in support of their

 Joint Motion.

        WHEREFORE, the Parties respectfully pray that the Court dismiss this case with

 prejudice or direct the Parties to file a Stipulation of Dismissal with Prejudice, and grant

 all other relief to which the Parties may be entitled.


 Date: May 30, 2019                             Respectfully submitted,



 Josh Sanford, Ark. Bar No. 2001037             Teresa Rider Bult, AR BPR #2012109
 SANFORD LAW FIRM, PLLC                         CONSTANGY, BROOKS, SMITH &
 ONE FINANCIAL CENTER                           PROPHETE, LLP
 650 SOUTH SHACKLEFORD                          tbult@constangy.com
 SUITE 411                                      401 Commerce Street, Suite 1010
 LITTLE ROCK, ARKANSAS 72211                    Nashville, TN 37219
 Telephone: (501) 221-0088                      Phone: (615) 320-5200
 Facsimile: (888) 787-2040                      Fax: (615) 321-5891
 josh@sanfordlawfirm.com


Attorneys for Plaintiff                         Attorneys for Defendants




                                                 Page 2 of 2
                 Michael Burns, et al. v. Southern Glazer’s Wine & Spirits of America, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-140-JM
                     Joint Motion Approve Settlement and to Dismiss with Prejudice
